        Case 1:18-cv-11117-PAE Document 63 Filed 07/02/20 Page 1 of 1

                                                                               ..

                                                                     u:;;uc :.; : ," y
                                                                     r'\t-'.r-· r 1 • •• r
                                                                     L-''--. 1 \.... 1., • j f   '   ;
UNITED STATES DISTRICT COURT                                                                         l



SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA, ex rel.
BRUTUS TRADING, LLC,

                                   Plaintiffs,
                 -against-                                                          18 CIVIL 11117 (PAE)

                                                                                        JUDGMENT
STANDARD CHARTERED BANK, STANDARD
CHARTERED PLC, and STANDARD
CHARTERED TRADE SERVICES
CORPORATION,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated July 2, 2020, the Court finds that at least two of the

reasons proffered by the Government in support of dismissal qualify as "valid government

purpose[s]" and that the Government has articulated "a rational relation between dismissal and

accomplishment ofth[ose] purpose[s]." Sequoia Orange, 151 F.3d at 1145. The Court further finds

that relator has not carried its burden of showing that either, let alone both, of these reasons "is

fraudulent, arbitrary and capricious, or illegal." Id. The Government's motion to dismiss the

Second Amended Complaint is granted; accordingly, this case is closed.

Dated: New York, New York

          July 2, 2020


                                                                        RUBY J. KRAJICK

                                                                               Clerk of Court
                                                               BY:

                                                                                DeputyCierk'
